Title: [To Thomas Jefferson from James Swan, 5 October 1788]
From: Swan, James
To: Jefferson, Thomas


          [[5 Oct. 1788. Recorded in SJL Index. Not found. This letter presumably  concerned the proposals made by Swan and Samuel Blackden to supply the City of Paris with flour and wheat from America, in view of the threatened scarcity caused by the great hail storm and by crop shortages in the Mediterranean basin. These proposals, dated 22 Sep. 1788, and correspondence concerning them are in Archives Nationales, Paris, H 1444. TJ’s friend, M. de Corny, in transmitting the proposals to M. Tarbé, commis des finances, 23 Sep. 1788, remarked that he had known the two Americans during the last war and that they were recommended to him by “le Ministre plénipotentiaire des Etats-Unis”; and in another note to Tarbé four days later, De Corny asked what action was being taken, so that he might transmit the information to TJ, adding: “ils imaginent que les affaires se décident avec la même celerité qu’on les propose.” De Corny repeated his request on 5 Oct. 1788, stating that Swan and Blackden “ont hâte de savoir ce que l’administration a décidé, ayant retardé le départ d’un bateau de L’Orient.”]]
        